708 S.E.2d 310 (2011)
STATE of North Carolina
v.
Taurice Marquese CRISP.
No. 224P97-2.
Supreme Court of North Carolina.
May 16, 2011.
Robert C. Montgomery, Senior Deputy Attorney General, for State of N.C.
Taurice Crisp, for Crisp, Taurice Marguese.
Philip E. Berger, Jr., District Attorney, for State.

ORDER
Upon consideration of the application filed by Defendant on the 13th of May 2011 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Rockingham County:
"Denied by order of the Court in conference, this the 16th of May 2011."